Citation Nr: 1619932	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-31 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD and, if so, whether service connection is warranted.

3.  Entitlement to service connection for Parkinson's disease or Parkinsonism, to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, as due to herbicide exposure, and/or as secondary to service-connected psychiatric disorders, to include the medications taken for such disorders.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the appeal was subsequently transferred to the Detroit, Michigan, RO.

While the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his December 2012 substantive appeal (VA Form 9), he subsequently withdrew such request in August 2014.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for Parkinson's disease or Parkinsonism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in January 1985, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Evidence added to the record since the final January 1985 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.

3.  In a final decision issued in October 2003, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD.

4.  Evidence added to the record since the final October 2003 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

5.  Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as PTSD, delusional disorder, and panic disorder, is related to his military service.


CONCLUSIONS OF LAW

1.  The January 1985 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The October 2003 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for PTSD, delusional disorder, and panic disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for PTSD and a psychiatric disorder and grant service connection for PTSD and panic and delusional disorders herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

A.  Laws & Regulations Governing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board notes that VA presumes that Veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran's entrance examination is silent as to any psychiatric disorders, to include PTSD, a panic disorder, and a delusional disorder.  As a psychiatric disorder was not "noted" upon entrance to service the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cf. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

VA may rebut the presumption of soundness by (1) clear and unmistakable evidence that a psychiatric disorder preexisted service; and (2) clear and unmistakable evidence that a psychiatric disorder was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R.
§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R.
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A psychosis is defined as brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder. 38 C.F.R. § 3.384.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




B.  Claims to Reopen

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  If the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially claimed entitlement to service connection for a psychiatric disorder in January 1977.

In a decision dated in May 1977 and issued in June 1977, the RO denied service connection for a nervous disorder on the basis that the Veteran's current nervous disorder was a constitutional or developmental abnormality and not a disability under the law.  The Veteran appealed the RO's decision to the Board.

In a decision issued in November 1979, the Board denied service connection for a psychiatric disorder.  The Board found that an acquired psychiatric disorder was not present in service.  The Board also found that the Veteran had a current personality disorder that was not a disability within the meaning of applicable legislation providing compensation benefits.  Under the legal authority then in effect, the Board's November 1979 decision is final. 38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. § 7104(b) (West 1991)]; 38 C.F.R. § 19.104 (1979) [38 C.F.R. § 20.1100 (2015)].

In June 1984, the Veteran filed a petition to reopen claim for service connection for a "mental condition."

In a decision dated in January 1985 and issued that same month, the RO denied the Veteran's petition to reopen claim for service connection for a "mental condition" on the basis that new and material evidence had not been received in order to reopen such service connection claim.  The evidence of record at the time of the January 1985 rating decision included the following: the Veteran's assertion that he had experienced severe depression and anxiety in and since service; a treatment record showing that the Veteran was prescribed valium for his nerves during service (The Memorial Hospital, December 25, 1969); continuous treatment for a nervous condition since September 1971 (e.g., Dr. Theuerle, December 9, 1976); and treatment for numerous other psychiatric disorders as early as 1977 (e.g. Dr. Blohm, November 5, 1977) (diagnosing neurosis with anxiety and paranoid personality traits, schizophrenia, chronic undifferentiated type with paranoid features).

The Veteran was advised of the decision and his appellate rights in a January 1985 letter.  He did not enter a notice of disagreement as to the January 1985 rating decision.  Therefore, such rating decision is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychiatric disorder was received prior to the expiration of the appeal period stemming from the January 1985 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, while service personnel records were associated with the claims file in September 1997, after the issuance of the January 1985 decision, they do not relate to a claimed in-service event, injury, or disease.  Rather, while they reflect the Veteran's ship assignments, such information was previously of record in the form of his service treatment records.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

The Veteran initially claimed entitlement to service connection for PTSD in April 1986.

In decisions dated in February 1992 and February 1996, the RO denied service connection for PTSD on a de novo basis, reasoning that the Veteran's current PTSD was not incurred in or aggravated by military service.  The Veteran appealed the RO's February 1996 decision to the Board.

In December 1996, the Board remanded the issue of service connection for PTSD for further development.  In a decision dated in April 2000, the Board denied service connection for PTSD.  The Board found that there was no competent evidence that the Veteran's PTSD was related to his active military service.  In April 2000, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed as to that issue, and the decision it pertained to became final.  38 U.S.C.A. § 7104 (West 1991) [(West 2014)]; 38 C.F.R. § 20.1100 (1999) [(2015)].

In March 2002, the Veteran filed a petition to reopen the claim for service connection for PTSD.

In a decision dated in October 2003 and issued that same month, the RO denied the Veteran's petition to reopen the claim for service connection for PTSD on the basis that new and material evidence had not been received in order to reopen such service connection claim.  The evidence of record at the time of the October 2003 rating decision included a current diagnosis of PTSD, but no medical opinion relating the diagnosis to the Veteran's military service.

The Veteran was advised of the decision and his appellate rights in an October 2003 letter.  Further, while he filed a notice of disagreement in March 2004 and a Statement of the Case was issued on September 2004, he did not file a Substantive Appeal until March 7, 2005.  Furthermore, no new and material evidence was received within the applicable appellate period following the October 2003 rating decision.  In November 2008, the Board concluded that the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD had not been perfected because the Veteran did not submit a timely Substantive Appeal.  He did not appeal the November 2008 Board decision to the Court.  Therefore, the October 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

VA received the Veteran's current application to reopen his previously denied claims in May 2009.  While the Veteran's claim was limited to service connection for PTSD, the AOJ broadened the scope of the claim to include an acquired psychiatric disorder other than PTSD in an October 2012 Statement of the Case.  So as not to prolong the Veteran's appeal, the Board considers the Veteran's claim to reopen PTSD to have included a psychiatric disorder other than PTSD.  In this regard, the Board again notes that the Veteran's claim for a psychiatric disorder was previously denied because an acquired psychiatric disorder was not present in service and his current personality disorder was not a disability within the meaning of applicable legislation providing compensation benefits.  See Board decision (November 1979); Rating Decision (January 1985).  The Veteran's claim for PTSD was previously denied because his such disorder was not incurred in or aggravated by military service.  See Rating Decisions (February 1992; October 2003); Board decision (April 2000).

The evidence added to the record since the most recent prior final denials includes medical opinions relating acquired psychiatric disorders, to include PTSD and panic and delusional disorders, to the Veteran's active military service.  Specifically, in May 2009 and September 2011, Dr. Mitchell, a private psychologist, concluded that the Veteran's PTSD is clearly related to service.  In September 2010, a VA examiner opined that the Veteran's panic disorder was aggravated during service.  In March 2013, a VA examiner opined that the Veteran's delusional disorder was incurred during service.

As to a psychiatric disorder other than PTSD, the Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection, namely a current psychiatric disability for which service connection can be granted as well as a nexus between the current psychiatric disorder and service.  As to PTSD, the Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection, namely a nexus between the current disorder and service.  This is particularly so when the credibility of the medical professionals' statements' is presumed for the purpose of the new and material evidence analysis.  See Justus, supra.  Accordingly, reopening of the claims for service connection for PTSD and a psychiatric disorder is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

C.  Service Connection for an Acquired Psychiatric Disorder

As to the merits of the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the AOJ considered such on the merits in the October 2012 statement of the case and December 2013 supplemental statement of the case.  Moreover, the Board herein grants such claim.  Consequently, there is no prejudice to the Veteran in the Board proceeding with a decision on the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran contends that his current acquired psychiatric disorder is the result of his military service.

As an initial matter, the Board notes that the Veteran's service treatment and personnel records reflect that he served aboard the USS Taluga from April 1970 to May 1971.  At that time, the USS Taluga was deployed to the western Pacific where she saw service in the war zone along the Vietnamese coast replenishing units of the 7th Fleet operating off the coast.  She fueled the larger units as they supported the large carriers conducting strikes inland, and she offered support to the smaller units engaged in Operation "Market Time," the interdiction of North Vietnamese coastal logistics and infiltration.  See Taluga, Navy History and Heritage Command (http://www.history.navy.mil/research/histories/ship-histories/danfs/t/taluga.html).  Although the RO formally found that there was insufficient evidence to verify the Veteran's reported stressors, to include watching helicopters deliver screaming, wounded soldiers to the ship nearby, the Board finds that his such stressors are consistent with the places, types, and circumstances of the Veteran's service and related to his fear of hostile military or terrorist activity.  This is especially so, given that the Veteran served aboard the USS Taluga while it supported ships and carriers that conducted strikes inland.

The Board further finds that the Veteran has a current diagnosis of PTSD based on such military experiences.  Although the September 2010 and March 2013 VA examiners determined that the Veteran did not satisfy the diagnostic criteria for PTSD, the May 2009 and September 2011 opinions from a psychologist explain that the Veteran did satisfy such criteria.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim); Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a clear PTSD diagnosis by a mental-health professional must be presumed, unless evidence shows to the contrary, to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor).

Service treatment records, including the Veteran's entrance examination report, are negative for any complaints, treatments or diagnoses related to any psychiatric disorder.  Additionally, he was found to be psychiatrically normal in a May 1971 service discharge examination.  However, a private treatment record shows that the Veteran was prescribed valium for nervous tension during service.  See The Memorial Hospital (December 25, 1969).   

Post-service treatment records show that the Veteran began receiving treatment for a nervous condition in 1971, immediately following separation from service.  See, e.g., Dr. Theuerle (December 9, 1976).  Since 1977, the Veteran received in- and out- patient treatment for a myriad of mental health conditions.  See, e.g. Dr. Blohm, November 5, 1977).  Since the Veteran filed his May 2009 service connection claim, he has been diagnosed with PTSD, panic disorder, and delusional disorder.

As to PTSD, in May 2009 and September 2009, a psychologist opined that the Veteran's current PTSD symptomatology is clearly related to traumatic events in service, to include watching helicopters deliver screaming, wounded soldiers to a nearby ship.

As to panic disorder, in May 2009, September 2009, and September 2010, private and VA mental health experts opined that traumatic events that occurred during the Veteran's service aggravated panic disorder that he had experienced since childhood.  In March 2013, a VA examiner opined that the Veteran's panic disorder clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by reported in-service events.

As to delusional disorder, in March 2013, a VA examiner opined that the Veteran's current delusional disorder was incurred in service.  However, in September 2010, a VA examiner opined that the Veteran's psychotic disorder began in his adolescence.

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is warranted.  Although some of the opinions are at odds as to whether PTSD and panic and delusional disorders were incurred in or aggravated during service, each medical professional is competent to render a medical opinion.  Additionally, each opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder is caused or aggravated by his military service.  Consequently, resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD, panic disorder, and delusional disorder, are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a psychiatric disorder is reopened.

Service connection for PTSD, delusional disorder, and panic disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for Parkinson's disease and/or Parkinsonism.  In this regard, he claims that such is warranted based on the provisions of 38 U.S.C.A. § 1151, as due to herbicide exposure, and/or as secondary to service-connected psychiatric disorders, to include the medications taken for such disorders.

First, the Board finds that a remand is necessary in order to obtain a medical opinion as to the nature of the Veteran's current disability.  In this regard, he reports tremors, shaking, and uncontrollable movements and the record contains diagnoses of Parkinson's disease, Parkinsonism, a movement disorder, and tardive dyskinesia.  The Board notes that the Court has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Consequently, a remand is necessary in order to the determine the current nature of the Veteran's claimed disorder.

Second, a medical opinion is needed to address whether any such disability is caused or aggravated by the Veteran's now service-connected acquired psychiatric disorders, to include any required medication.  Significantly, in September and November 2003, Dr. A., Acting Chief of the Ann Arbor Mental Health Clinic, opined that medications required for the Veteran's service-connected panic and delusional disorders caused his current tardive dyskinesia.  In May 2008, a VA neurologist reiterated Dr. A.'s opinion.  However, in May 2010, a VA neurologist assessed movement disorder that stems from Parkinson's disease.  The examiner stated that "Parkinsonism secondary to neuroleptic drug use cannot be ruled out [] as [] primary Parkinson's disease appears to be a more likely diagnosis."  In January 2011, Dr. D. stated that "[t]ardive dyskinesias and Parkinsonism are a direct result of the treatment with neuroleptics for [the Veteran's] thought disorder."  Therefore, in light of the conflicting medical opinions regarding the etiology of the Veteran's claimed disorder, a new medical opinion addressing such matter is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
Based on this review, the examiner is to address each of the following:

(A)  The examiner is to clarify the nature of the Veteran's current disability that has been variously diagnosed as Parkinson's disease, Parkinsonism, a movement disorder, and tardive dyskinesia.  The examiner is to address the Veteran's report of tremors, shaking, and uncontrollable movements in addressing such inquiry.

(B)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosis is caused or aggravated by the Veteran's service-connected psychiatric disorders, to include any required medication.  The examiner is to address the relevant medical opinions dated in September and November 2003, May 2008, May 2010, and January 2011.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner's report must include a complete rationale for all opinions expressed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


